


Exhibit 10(h)


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and
entered into as of the 28 day of March 2012, by and between United Rentals,
Inc., a Delaware corporation (the “Company”), and Jonathan M. Gottsegen, a
resident of the State of New York (“Executive”).
RECITALS
WHEREAS, the Company and Executive previously entered into an Employment
Agreement, dated as of February 2, 2009, which was subsequently amended
effective as of March 31, 2010 and February 2, 2009 (as so amended, the
“Agreement”); and
WHEREAS, on March 8, 2012, the Compensation Committee of the Company's Board of
Directors determined to increase the amount of Severance Pay to which Executive
shall be entitled in the event Executive's employment is terminated by the
Company without Cause or by Executive for Good Reason; and
WHEREAS, the Company and Executive desire to amend the Agreement to reflect such
increase.
NOW, THEREFORE, in consideration of the mutual covenants and agreement contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
1.
Pursuant to and in accordance with Section 7(l) of the Agreement, the first
sentence of Section 4(d)(iv) of the Agreement is hereby amended and replaced in
full with the following language:

“(iv) an amount equal to 180% of Executive's Base Salary as of the date of
Executive's termination, payable in substantially equal bi-weekly installments
during the 12-month period following the date of Executive's termination in
accordance with the Company's normal payroll practices (the “Severance Pay”).”
2.
Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.

3.
Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Agreement.

4.
This Amendment may be amended only by a writing which makes express reference to
this Amendment as the subject of such amendment and which is signed by Executive
and, on behalf of the Company, by its duly authorized officer.

5.
This Amendment shall be governed by and construed (both as to validity and
performance) and enforced in accordance with the internal laws of the State of
Connecticut applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to the principles of conflicts of law or where the
parties are located at the time a dispute arises.

[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.
UNITED RENTALS, INC.




By: /s/ Michael J. Kneeland
Name:Michael J. Kneeland
Title:President and Chief Executive
Officer
EXECUTIVE




/s/ Jonathan M. Gottsegen
Jonathan M. Gottsegen







